                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62795-BLOOM/Reid

KEITH PAULL,

       Plaintiff,

v.

FLORIDA DEPARTMENT OF CORRECTIONS,

      Defendant.
___________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon a sua sponte examination of the record. On

November 8, 2019, Plaintiff filed his Complaint for Violation of Civil Rights under 42 U.S.C.

§ 1983, ECF No. [1]. The Court has reviewed the Complaint, the record in this case, the applicable

law, and is otherwise fully advised.

       When Plaintiff initiated his lawsuit, he did not pay the filing fee required by 28 U.S.C.

§ 1914 and S.D. Fla. L.R. 88.2, nor did his motion for leave to proceed in forma pauperis, ECF

No. [3], attach a supporting, certified inmate account statement. Accordingly, on November 13,

2019, Judge Reid Ordered Plaintiff to either pay the filing fee or file a proper motion for leave to

proceed in forma pauperis with required account statement by December 13, 2019. See ECF No.

[4] (“IFP Order”).

       On December 18, 2019, Plaintiff filed his first request for production of documents, ECF

No. [6]. That motion was denied and Judge Reid explained that the case “still has not been screened

and approved to proceed pursuant to 28 U.S.C. [§] 1915, nor has Plaintiff filed a proper motion

for leave to proceed in forma pauperis or paid the required $400 filing fee.” ECF No. [8]. Plaintiff

was again reminded of his requirement to pay the filing fee because he did not respond to the IFP
                                                               Case No. 19-cv-62795-BLOOM/Reid


Order, and the deadline to comply was extended until January 3, 2020. ECF No. [8]. Notably, that

Order also explained that “[f]ailure to comply with [Judge Reid’s] Orders may result in the

dismissal of this case, and this is Plaintiff’s last chance to comply.” Id.

       On December 27, 2019, presumably in response to the Court’s Orders, Plaintiff filed a

noncomplying Declaration in support of his request for in forma pauperis status, and he still has

not filed his required six-month inmate account statement. ECF No. [10]. To date, he has neither

paid the filing fee nor filed a proper motion for leave to proceed in forma pauperis. This is so

despite being granted two extensions—until December 13, 2019 and then January 3, 2020—to

cure his record deficiencies.

       Pursuant to 28 U.S.C. § 1914(a), “parties instituting any civil action, suit or proceeding in

such court, whether by original process, removal or otherwise . . . must pay a filing fee of $350.”

See Robinson v. Raticoff, 2019 U.S. Dist. LEXIS 61838 at *2 (S.D. Fla. Apr. 9, 2019). Further,

S.D. Fla. L.R. 88.2 requires all civil rights complaints filed pursuant to 42 U.S.C. § 1983 to be

filed “together with filing fee” in the Clerk’s Office. Id. That rule also requires that if a complaint

is to be submitted in forma pauperis, then a plaintiff “shall submit [with the complaint] the form

‘Application to Proceed Without Prepayment of Fees and Affidavit’ . . . which establishes that he

or she is unable to pay the fees and costs of the proceedings[.]” S.D. Fla. L.R. 88.2(b). The record

reflects that Plaintiff’s pleading runs afoul of 28 U.S.C. § 1914(a) and S.D. Fla. L.R. 88.2 and it

therefore is due to be dismissed.1




1 Plaintiff was also warned that it is his “responsibility to actively pursue this case, obtain any
essential discovery, file all necessary pleadings and motions and otherwise comply with all
scheduling orders and prepare the case for trial. Failure to do this will probably result in dismissal
of the case for lack of prosecution.” ECF No. [5] at ¶ 11. Plaintiff’s failure to pay the filing fee or
otherwise file proper motions in disregard of this Court’s orders provides an alternative basis for
dismissal pursuant to Fed. R. Civ. P. 41(b). See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.
1989) (“dismissal upon disregard of an order, especially where the litigant has been forewarned,
                                                   2
                                                           Case No. 19-cv-62795-BLOOM/Reid


       Accordingly, it is ORDERED AND ADJUGED that Plaintiff’s Complaint, ECF No. [1],

is DISMISSED WITHOUT PREJUDICE. The Clerk is to CLOSE the case.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 16, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Keith Paull
191900354
Broward County Main Jail
Inmate Mail/Parcels
Post Office Box 9356
Fort Lauderdale, FL 33310




generally is not an abuse of discretion.”); see also Martins v. Royal Caribbean Cruises, Ltd., No.
15-21124-CIV, 2019 WL 246604, at *9 (S.D. Fla. Jan. 16, 2019) (collecting cases).
                                                3
